Citation Nr: 1545721	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  09-42 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1983 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2012, the Board issued a decision that denied the Veteran's claim for service connection for a cervical spine disability and remanded the Veteran's claim for service connection for carpal tunnel syndrome.  The Veteran then appealed the denial of her cervical spine claim to the United States Court of Appeals for Veteran's Claims (Court).  In a February 2013 Order, the Court vacated the August 2012 decision of the Board to the extent that it denied service connection for a cervical spine disorder and the claim was remanded to the Board for further proceedings consistent with the Joint Motion for Partial Remand (JMR).  In March 2014, the Board then issued a remand for the Veteran's cervical spine disorder claim for further development pursuant to the JMR.  The cervical spine claim is now back before the Board for appellate review.  

Additionally, the AOJ has completed its readjudication of the Veteran's bilateral carpal tunnel syndrome claim pursuant to the Board's August 2012 remand.  As such, this claim is also before the Board.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in March 2011.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that the Veteran was previously represented by a private attorney for her claims, but she changed representation to The American Legion in April 2015.   The appropriate VA forms are associated with the claims file and the Board acknowledges this change.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains additional relevant documents, such as an April 2013 VA examination, supplemental statements of the case for both claims, and a brief filed by the Veteran's service representative.  The Virtual VA file contains additional VA medical records.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, with regard to the Veteran's cervical spine disorder claim, remand is required to obtain additional medical records.  Review of the claims file shows that the Veteran reported receiving treatment from Dr. R.C., BioLight, and Sinai Grace Hospital, but such records are not associated with the claims file.  Accordingly, these records, as well as any other outstanding records, should be attempted to be obtained.  

Second, the Board notes that the Veteran's Social Security Administration records show that she received vocational rehabilitation benefits through VA as well as workers compensation for an on the job injury wherein she injured her spine and neck.  However, these records are not associated with the claims file.  The AOJ should attempt to obtain any vocational rehabilitation records, as well as any workers compensation records and associate them with the claims file.

Additionally, remand is required for the Veteran's cervical spine disorder claim to obtain a VA examination.  Review of medical evidence shows that there are cervical spine diagnoses of record, as early as May 1997.  The Veteran has also offered testimony and lay statements alleging that she has experienced symptoms involving her cervical spine since service.  The Veteran's medical records show that, at times, the Veteran reported difficulties with her cervical spine since service.  Other medical records appear to attribute the disorder to an October 2004 motor vehicle accident.  Additionally, there is medical evidence of a neck injury during the Veteran's civilian employment, as well as a second car accident in 2009.  An opinion addressing the Veteran's lay statements and that resolves the conflicting evidence is required.  

With regard to the Veteran's bilateral carpal tunnel syndrome claim, the Board finds that a remand is necessary in this case to obtain substantial compliance with the Board's August 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, in its August 2012 remand, the Board requested that the AOJ obtain a VA examination for the Veteran's bilateral carpal tunnel syndrome which would provide an opinion as to whether the Veteran had a diagnosis of carpal tunnel syndrome, whether any such carpal tunnel syndrome was proximately due to or the result of the use of canes or other ambulatory devices prescribed for the Veteran's lumbar spine condition, and whether any diagnosed carpal tunnel syndrome was at least as likely as not aggravated by the use of canes or other ambulatory devices prescribed for the Veteran's lumbar spine condition.  

The Veteran was afforded a VA examination in April 2013, and the examiner opined that it was less likely than not that the Veteran's carpal tunnel syndrome was caused by or a result of using a walker for her service-connected lumbar disorder, citing the lack of definitive evidence that constant wrist pressure increased the risk of carpal tunnel syndrome.  However, the examiner failed to provide an opinion as to whether the carpal tunnel syndrome was at least as likely as not aggravated by the walker or other ambulatory devices prescribed for the Veteran's lumbar spine condition.  A new VA examination which complies with the Board's August 2012 remand directives, and is therefore, required in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include Dr. R.C., BioLight, and Sinai Grace Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond. 

3.  Obtain and associate with the claims folder the Veteran's vocational rehabilitation folder.

4.  Attempt to obtain any workers' compensation records concerning the Veteran's spine and neck injury in 1997, as well as her employment records for 1997.  If these records cannot be obtained, a memorandum should be associated with the claims file.

5.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran's medical records show that the Veteran was injured at her place of employment in 1997, as well as following a motor vehicle accident in 2004 and a second motor vehicle accident 2009.  The examiner should comment on each of these events in his or her opinions.

The examiner must opine as to whether it is at least as likely as not any diagnosed cervical spine disorder is causally or etiologically related to the Veteran's military service.  

6.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any bilateral carpal tunnel disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed carpal tunnel disorder is causally or etiologically related to the Veteran's military service.  

The examiner must also provide an opinion regarding whether any diagnosed carpal tunnel disorder is caused or aggravated by the Veteran's service-connected disorders together, which include the use of canes or other ambulatory devices prescribed for the Veteran's service connected lumbar spine condition.

The examiner should note that the Veteran submitted a medical opinion letter from Dr. DS, dated May 2010, in support of her claim.  The examiner should also specifically comment on the May 2010 opinion letter in his or her opinions.

7.  Notify the Veteran that it is her responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are  in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



